In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo
                              ________________________

                                  No. 07-19-00434-CV
                              ________________________


                             OLIVER MCGEE, APPELLANT

                                            V.

                          HOWARD UNIVERSITY, APPELLEE


                           On Appeal from the 72nd District Court
                                   Lubbock County, Texas
          Trial Court No. 2017-526,653; Honorable Ruben Gonzalez Reyes, Presiding


                                       April 22, 2020

                            MEMORANDUM OPINION
                      Before QUINN, C.J., and PIRTLE and DOSS, JJ.


       Appellant, Oliver McGee, appeals from a judgment issued in favor of Appellee,

Howard University, following a jury trial. We dismiss the appeal for want of jurisdiction.


       On September 16, 2019, the trial court signed a judgment stating “[t]his judgment

finally disposes of all parties and all claims and is appealable.” However, the judgment
also directed Howard University to file a motion for entry of attorney’s fees to “be

determined by the Court.” McGee appealed from the judgment.


       Questioning the finality of the judgment, we remanded the cause to the trial court

to clarify whether it intended the judgment to be a final appealable order. On remand, the

trial court issued an Amended Order Clarifying Finality of Judgment, stating that the

“judgment was not intended to be a final appealable order as the remaining issue of

attorneys’ fees remained to be litigated.” We subsequently reinstated the appeal.


       Our appellate jurisdiction is generally limited to final judgments and a few (here

inapplicable) statutory exceptions. Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex.

2001). A judgment is final for purposes of appeal if it disposes of all pending parties and

claims. Id. In this case, the trial court’s clarification order confirms that the judgment is

not final for purposes of appeal, notwithstanding the statement contained therein to the

contrary, because it did not dispose of Howard University’s claim for attorney’s fees. See

Vaughn v. Drennon, 324 S.W.3d 560, 563 (Tex. 2010) (“If there is any doubt as to the

judgment’s finality, then ‘[f]inality must be resolved by a determination of the intention of

the [trial] court [as] gathered from the language of the decree and the record as a whole,

aided on occasion by the conduct of the parties.’”) (citing Lehmann, 39 S.W.3d at 203).


       By letter of April 7, 2020, we notified the parties that it did not appear a final

judgment or appealable order had been issued by the trial court and directed McGee to

show how we have jurisdiction over the appeal.             McGee has filed a response

acknowledging that the appeal filed was prematurely.




                                             2
      Because there is not a final judgment or appealable order in this case, we do not

have jurisdiction over the appeal. Accordingly, the appeal is dismissed. TEX. R. APP. P.

42.3(a).


                                                      Per Curiam




                                           3